Case 4:20-mj-00347-JFJ Document 1 Filed in USDC ND/OK on 10/05/20 Page 1 of 6

 

 

AO 91 (Rev. 08/09) Criminal Complaint _ Seal KH’ ™
OCT tS
UNITED STATES DISTRICT COURT jMark. ° “029
for the _ Dig ie ary
oe UOT Cle
Northern District of Oklahoma ©Oy Re
United States of America )
Vv, ) SE
) Case No. BO MN Zu") = aa’
)
)
TYLER JONATHAN MARTIN )
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of July 7, 2019 in the county of Tulsa in the

 

Northern District of Oklahoma, the defendant(s) violated:

Code Section Offense Description
18 U.S.C. §§ 1151, 1153 and 18 Robbery in Indian Country
U.S.C. § 2111

This criminal complaint is based on these facts:
See Attached Affidavit

@ Continued on the attached sheet.

ll. A—

Complainant's signature

 

Audra Marie Rees, Special Agent
Printed name and title

Sworn to before me and signed via telephone.

Date: [p-5-20 yok aay ee

/ Judge 's signalute .

City and state: Tulsa, OK Jodi F. Jayne, United States Magistrate Judge

Printed name and title

 
Case 4:20-mj-00347-JFJ Document 1 Filed in USDC ND/OK on 10/05/20 Page 2 of 6

AFFIDAVIT IN SUPPORT OF AN ARREST WARRANT
IN THE NORTHERN DISTRICT OF OKLAHOMA

I, Audra Marie Rees, being duly sworn under oath, do hereby depose and state:
INTRODUCTION

L I am a Special Agent with the Federal Bureau of Investigation (FBI), and as such, I
am an investigative or law enforcement officer, that is, an officer of the United States who
is empowered by law to conduct investigations of, and to make arrests for, offenses
enumerated in 18 U.S.C., including violent crimes. I am currently employed with the FBI
and have been so employed since January 2020. I am a graduate of the FBI academy,
where I received training including investigating violent crimes and crimes relating to
Indian Country.

2 As part of my duties as a Special Agent, I investigate criminal violations relating to
Indian Country crimes, to include Robbery, in violation of 18 U.S.C. §§ 1151, 1153 and
2111. |

3. On or about July 7, 2019, it is my belief that an Indian male, known as Tyler
Jonathan Martin (Martin) (DOB xx/xx/1992), a United States citizen and a Citizen of the
Muscogee (Creek) Tribe of Oklahoma, violated 18 U.S.C. § 2111, Robbery, in that Martin
did rob a female victim, (D.H.) by force and fear, pushing the victim to the ground and
forcefully taking the victim’s property including: (1) truck keys, (2) a Ford F-150 truck,
and (3) items inside the Ford-150 truck. Martin fled the scene in the victim’s Ford F-150
truck. This all occurred at the Walmart parking lot located at 2019 E. 81* Street, Tulsa,

Tulsa County, Oklahoma, which lies within the Northern District of Oklahoma, and based
Case 4:20-mj-00347-JFJ Document 1 Filed in USDC ND/OK on 10/05/20 Page 3 of 6

on the ruling of the United States Supreme Court in McGirt v. Oklahoma, 591 U.S. ___

(2020), is within “Indian Country,” as that term is defined under 18 U.S.C. § 1151.

THE SOURCE OF MY INFORMATION AND
GROUNDS FOR MY BELIEFS ARE AS FOLLOWS:

4. As part of this investigation, I have reviewed police reports prepared by the Tulsa
Police Department (TPD), as well as witness statements.

5. At all times relevant to this Complaint, Martin, according to the Muscogee (Creek)
Nation, was and is a member of the Muscogee (Creek) Nation.

6. On or about July 7, 2019, D.H. reported that a — later identified as Martin,
approached the victim, D.H., and demanded D.H.’s keys. D.H. refused, a physical
altercation began, and D.H. was forcefully moved out of D.H.’s vehicle, a Ford F-150 truck
and pushed to the ground. D.H.’s keys also fell on the ground. Martin grabbed the keys
and fled in D.H.’s vehicle. D.H., age 74 at the time of the incident, sustained a knee injury,
resulting in knee pain and was discovered to have high blood pressure upon Emergency
Medical Service’s (EMS) arrival. D.H. was transported to St. Francis Hospital by an EMS
ambulance. A witness to the events, E.S., reported that E.S. saw Martin approach the
victim. At first to E.S., it initially appeared that Martin was going to assist D.H. with
D.H.’s groceries, However, E.S. saw the subject pull the victim from the victim’s Ford F-
150 truck and heard a scream. E.S. ran to the Ford F-150 truck. D-H. held the truck door
while E.S. tried to pull Martin out of the truck. Martin drove the truck over the curb and
onto 81% Street. TPD Officers were dispatched on a report that a Hispanic looking male,

approximately 40 years of age, had pulled a person, approximately 70 years of age, out of
2

 
Case 4:20-mj-00347-JFJ Document 1 Filed in USDC ND/OK on 10/05/20 Page 4 of 6

the person’s vehicle and drove the vehicle southbound on S Lewis Ave. Officers arrived
at the scene to find the victim and a witness, as well as evidence left by the subject. D.H.
told the officers that a man demanded D.H.’s keys and pushed D.H. to the ground before
stealing D.H.’s truck and leaving the parking lot.

Te TPD Officers obtained surveillance video from the Wal-Mart parking lot that
captured the robbery. The surveillance video corroborated the victim’s and witnesses’ facts
of what occurred during the robbery. TPD Officers also secured a cellular telephone that
was left by the spseck later identified as Martin, at the scene of the robbery. TPD Officers
further found a work shirt that was left by Martin at the scene of the robbery. The work
shirt is from “Jenks Fence” and has the name “Tyler” printed on it.

8. TPD created a tip sheet for public release, and after being broadcast over several
social media outlets as well as social media portals, the TPD began to receive tips that the
suspect was a person named Tyler Jonathan Martin. TPD called the business “Jenks
Fence”, and spoke with the owner. The owner confirmed that an employee named Tyler
Jonathan Martin had worked for the “Jenks Fence” Company some time ago. The owner
added that he had seen the surveillance images on the news and that the images were un-
mistakenly Tyler Jonathan Martin. After reviewing surveillance photos and comparing
them to known photos of police records of Tyler Jonathan Martin, the TPD Officers
identified that the suspect in the parking lot surveillance images is the defendant, Tyler

Jonathan Martin.

 
Case 4:20-mj-00347-JFJ Document 1 Filed in USDC ND/OK on 10/05/20 Page 5 of 6

9, The events described above took place in Indian Country in Tulsa, Tulsa County,
Oklahoma, in the Northern District of Oklahoma.

RELEVANT STATUTES

10. 18U.S.C. § 1151 provides:

Except as otherwise provided in sections 1154 and 1156 of this title, the term
"Indian country" as used in this chapter, means (a) all land within the limits -
of any Indian reservation under the jurisdiction of the United States
Government, notwithstanding the issuance of any patent, and including
rights-of-way running through the reservation (b) all dependent Indian
communities within the borders of the United States whether within the
original or subsequently acquired territory thereof, and whether or without
the limits of the state and (c) all Indian allotments the Indian titles to which
have not been extinguished, including the rights-of-way running through the
same.

11. 18U.S.C. § 1153 provides in pertinent part:

(a) Any Indian who commits against the person or property of another Indian
or other person any of the following offenses, namely, murder, manslaughter,
kidnapping, maiming, a felony under chapter 109A, incest, a felony assault
under section 113, an assault against an individual who has not attained the
age of 16 years, felony child abuse or neglect, arson, burglary, robbery, and
a felony under section 661 of this title within the Indian country, shall be
subject to the same law and penalties as all other persons committing any of
the above offenses, within the exclusive jurisdiction of the United States.

12. 18U.8.C. § 2111 provides:
Whoever, within the special maritime and territorial jurisdiction of the
United States, by force and violence, or by intimidation, takes or attempts to
take from the person or presence of another anything of value, shall be
imprisoned not more than fifteen years. |
Case 4:20-mj-00347-JFJ Document 1 Filed in USDC ND/OK on 10/05/20 Page 6 of 6

CONCLUSION
13. Based on the information set forth in this affidavit, I submit there is probable cause
to believe that Tyler Jonathan Martin has violated 18 U.S.C. Sections 1151, 1153, and

2111, Robbery in Indian Country.

(soo

Audra Marie Rees, Special Agent
Federal Bureau of Investigation

“
Subscribed and sworn before me by phone this = day of October, 2020.

Jodi F/Jayne ce
UnitedStates Magistrate Judge

Northern District Of Oklahoma
